Title: To James Madison from Charles Scott, 27 March 1810
From: Scott, Charles
To: Madison, James


Sir,March 27th, 1810.
I have the honor to transmit herewith, the copy of a Resolution, passed [by] both houses of the General Assembly, at their last session. I am with sentiments, Of high esteem, Your obedient servant.
Chs Scott
 
[Enclosure]
IN GENERAL ASSEMBLY—January 22nd 1810
Resolved by the General Assembly, That the indecorous, and unbecoming style used by Mr. Jackson, his Britannic Majesty’s minister near the United States, in his correspondence with the Secretary of state, and above all, his insulting imputations against the veracity and integrity of our government, were such as fully authorised the refusal, on the part of the Executive, any longer to recognize his diplomatic character.
Resolved, That the insidious appeal made by the said Jackson to the people of the United States, under the disguise of a circular, addressed to the members of the diplomatic corps in the United States deserves the execration of every patriotic citizen.
Resolved, That the General Assembly view with entire approbation, the conduct of our government in dismissing said Jackson, and that whatever may be the consequences resulting therefrom, the state of Kentucky will be ready to meet them, and will most cordially co-operate in the support of such measures as may be necessary to secure the interests, and maintain the honor and dignity of the nation.
Resolved, That copies of the foregoing resolutions be transmitted to the President of the United States, and to each of our Senators and Representatives in Congress.
